Opinion by
Orlady, J.,
The plaintiff, a real estate broker, negotiated a sale of a farm, owned by John H. Davidson, to the defendant, at a price of $4,000. In part payment of his purchase, Davidson took title to-a house and lot owned by the defendant Grow, at a valuation of $1,200. As commission for his services rendered as broker, the plaintiff received two per centum on the $4,000 from Davidson, and a judgment note for $24.00 from the defendant. A judgment was entered in the court below on this note, which the defendant seeks to avoid for two reasons: First, because there was no consideration to support it; second, because the plaintiff was the agent of Davidson in the transaction, and can have no valid claim for commissions against him.
Upon hearing of a rule to show cause why the judgment should not be opened and he let into a defense, testimony was taken, and after argument the court below discharged the rule. From this order and decree this appeal is taken, with three assignments of error.
On examination of the evidence it is found that the testimony of the defendant stands unsupported by a single witness, nor is there any corroboration of his contention to be fairly drawn from it. Upon his own showing, the giving of the note was his deliberate act, after he had full knowledge of the facts, and in payment of that which he then regarded as a valid claim against him. He is contradicted by the note itself, and by the *129positive testimony of two witnesses who were present when the note was signed. He testifies in support of the rule', “ I took his (Davidson’s) property at $4,000, and he took mine at $1,200. We drew up articles of agreement, Mr. Moore did, and we both signed it. Mr. Davidson paid Mr. Jenkins and so did I. Mr. Moore then stepped up and said, ‘Now pay me.’ I looked at him. I said, ‘ I aint got the money to do it just now,’ and then he got a judgment note and drew it up. Mr. Moore then handed me a judgment note, and he said sign it, and I did so,” and all this in the office of the attorney who passed upon the title, and also in presence of three persons in addition to the plaintiff. There was no mistake in the execution of the note. Using the house and lot of Grow in part payment of the farm of Davidson was as well understood as any other fact. The consideration of the note was known by all who testified in relation to the matter to be defendant’s debt for broker’s commission. The broker was in the employ of both, a fact well known by each. The integrity of the judgment, or the good faith of the transaction, has not been successfully attacked, and the decree of- the court was well supported by the law and facts.
The judgment is affirmed.